710 S.E.2d 19 (2011)
STATE of North Carolina
v.
Damien Lanel GABRIEL.
No. 499P10.
Supreme Court of North Carolina.
June 15, 2011.
Constance Widenhouse, Assistant Appellate Defender, for Gabriel, Damien Lanel.
Dean Bowman, Associate Attorney General, for State of N.C.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 23rd of November 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."